 1
 2
                                                                         JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERT LEE JENKINS, JR.,                         Case No. CV 18-7526 ODW (PVC)
12                        Plaintiff,                  ORDER GRANTING STIPULATION
                                                      FOR VOLUNTARY DISMISSAL
13          v.                                        WITH PREJUDICE PURSUANT TO
                                                      FEDERAL RULE OF CIVIL
14   HOWARD, et al.,                                  PROCEDURE 41(a)(1)(A)(ii) AND
                                                      DISMISSING CASE WITH
15                        Defendants.                 PREJUDICE (Dkt. No. 84)
16
17          Pending before the Court is the Stipulation for Voluntary Dismissal with Prejudice
18   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) filed by Plaintiff Robert Lee
19   Jenkins, Jr. and Defendants S. Bennett, M. Howard, P. Denny, D. Soto and J. Gofferman
20   in the above-captioned state prisoner civil rights action. (Dkt. No. 84). The Stipulation
21   disposes of this action in its entirety. IT IS ORDERED that all surviving claims against
22   all Defendants in the Third Amended Complaint are DISMISSED WITH PREJUDICE.
23   Each party shall bear his own litigation costs and attorneys’ fees. IT IS SO ORDERED.
24
25   DATED: July 6, 2021
                                                   OTIS D. WRIGHT, II
26                                                 UNITED STATES DISTRICT JUDGE
27
28

                                                  1
